                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


KIM WECKBACHER,                           :
                                          :   Case No. 2:16-cv-01187
            Plaintiff,                    :
                                          :   JUDGE ALGENON L. MARBLEY
      v.                                  :
                                          :   Magistrate Judge Vascura
MARIETTA MEMORIAL HOSPITAL,               :
                                          :
                                          :
            Defendant.                    :

______________________________________________________________________________

LYNNETT MYERS, et al.,                    :
                                          :   Case No. 2:17-cv-00438
            Plaintiffs,                   :
                                          :   JUDGE ALGENON L. MARBLEY
      v.                                  :
                                          :   Magistrate Judge Vascura
MARIETTA MEMORIAL HOSPITAL,               :
                                          :
                                          :
            Defendant.                    :

______________________________________________________________________________

JOSHUA BOOTH,                             :
                                          :   Case No. 2:17-cv-00439
            Plaintiff,                    :
                                          :   JUDGE ALGENON L. MARBLEY
      v.                                  :
                                          :   Magistrate Judge Vascura
MARIETTA MEMORIAL HOSPITAL,               :
                                          :
                                          :
            Defendant.                    :




                                      1
                                     OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Defendant Marietta Memorial Hospital’s Motion for

Reconsideration of the Court’s June 3, 2019 Opinion and Order consolidating the above-captioned

cases or, in the alternative, to Sever Based on Improper Joinder. (16-cv-01187, Doc. 41; 17-cv-

00438, Doc. 44; 17-cv-00439, Doc. 38.)        This Court looks disfavorably upon motions for

reconsideration, especially those filed four months after-the-fact and on the eve of trial.

Nevertheless, for the reasons set forth below, the Court DENIES Defendant’s Motion.

                                      II. BACKGROUND

       On April 9, 2019, the Court held a status conference with counsel for all parties involved

in this action. The parties were asked to present their positions with respect to consolidating the

above-captioned cases. Those positions were memorialized in a Joint Motion filed on April 16,

2019. (16-cv-01187, Doc. 31; 17-cv-00438, Doc. 33; 17-cv-00439, Doc. 25.) After considering

the parties’ arguments for and against consolidation, the Court entered an Opinion and Order on

June 3, 2019 consolidating the cases. (16-cv-01187, Doc. 33; 17-cv-00438, Doc. 35; 17-cv-00439,

Doc. 27.) The Court held that the claims of the four Plaintiffs “involve many of the same questions

of law, and determining the disputed facts would be accomplished with more alacrity if the cases

were consolidated.” (Id.) Further, the Court emphasized that “consolidating these three similar

cases avoids the risk of preclusion, whereby one party’s adverse finding bars subsequently

similarly situated parties from mounting their own thorough argument or defense.” (Id.)




                                                2
                                     III. LAW & ANALYSIS

       Irrespective of what Defendant titles its Motion, the Court recognizes it for what it truly is:

a Motion for Reconsideration of the Court’s June 3, 2019 Opinion and Order. This Court has

previously summarized the legal landscape surrounding motions for reconsideration:

       As a general principle, motions for reconsideration are looked upon with disfavor unless
       the moving party demonstrates one of the following: (1) a manifest error of law; (2) newly
       discoverable evidence which was not previously available to the parties; or (3) intervening
       change of controlling law. Neither the passage of time, during which the legal landscape
       did not change, nor a different spin on the same arguments, is a proper basis for a motion
       for reconsideration. Furthermore, mere dissatisfaction with a Court’s ruling is an
       inappropriate and insufficient ground to support a motion for reconsideration. This
       doctrine reflects the sound policy that litigation should not be subject to instant replays but
       rather decided and put to rest.

Ohio Midland, Inc. v. Proctor, 2006 WL 3793311, *2 (S.D. Ohio Nov. 28, 2006) (internal

quotations and citations omitted).

       Here, Defendant presents the same arguments that the Court considered in deciding that

consolidation of the above-captioned cases was appropriate. Indeed, Defendant argued that the

cases should not be consolidated because the underlying facts in each were different, such that

trying them together could lead to juror confusion. Defendant also argued that the retaliation

claims each Plaintiff brought were individualized and that consolidating the cases could lead a jury

to infer that the existence of multiple claims proves they have merit. Similarly, in the Motion

currently before the Court, Defendant argues that each Plaintiff’s claims are unique to that

individual and that the different set of facts underlying each case could confuse the jury.

       Simply put, Defendant has not demonstrated that the Court’s prior Opinion and Order was

based on a manifest error of law. Rather, Defendant is dissatisfied with the Court’s ruling and

attempts to put a different spin on the arguments that the Court already rejected. Moreover, the

potential prejudice that Defendant claims it will face from trying these cases together is rooted in



                                                 3
speculation and can be managed with appropriate jury instructions. Accordingly, for the reasons

set forth in the Court’s June 3, 2019 Opinion and Order, Defendant’s Motion is DENIED.

                                     IV. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant’s Motion for Reconsideration

or, in the alternative, to Sever Based on Improper Joinder. (16-cv-01187, Doc. 41; 17-cv-00438,

Doc. 44; 17-cv-00439, Doc. 38.)

       IT IS SO ORDERED.

                                            /s/ Algenon L. Marbley___
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: October 16, 2019




                                              4
